Title: From George Washington to Abraham Skinner, 4 July 1782
From: Washington, George
To: Skinner, Abraham


                  
                     Sir
                     Head Quarters Newburgh July 4th 1782
                  
                  The Superintendant of Finance having informed me "that several of our Officers have left behind them in New York considerable sums of Money unpaid, which had been advanced to them while they were Prisoners.  The humanity of those who have made such advances; as well as the principles of Justice require that they should be repaid."  In consequence of the forgoing information, and at the request of the Financier, you will take immediate measures to have the amount of those Debts particularly ascertained; and if you shall find it necessary you will proceed without delay to the British Lines for the purpose.  I am Sir Your Humble Servant.
                  
               